In re Coleman, William; —Defendant(s); Applying for Writ of Certiorari and/or Review; to the Court of Appeal, Fourth Circuit, Number 90KA-0153; Parish of Orleans Criminal District Court Div. “2” Number 332-437.
Prior report: La.App., 572 So.2d 750.
Granted in part; denied in part. This case is remanded to the district court for determination of the defendant’s present ability to pay his fine. A person may not be incarcerated solely because of his inability to pay a fine. Tate v. Short, 401 U.S. 395, 91 S.Ct. 668, 28 L.Ed.2d 130 (1971); Williams v. Illinois, 399 U.S. 235, 90 S.Ct. 2018, 26 L.Ed.2d 586 (1970). If the district court determines that the defendant lacks the present ability to pay, the court shall delete the provision of defendant’s sentence requiring incarceration in the event of default in payment of the fine, without prejudice to the state’s right to enforce collection of the fine in the same manner as a money judgment in a civil case. La.C. *519Cr.P. art. 886. In all other respects the application is denied.
HALL, J., dissents.